Citation Nr: 0520694	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  00-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The appellant served on active duty from September 1947 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant filed his original claim for service connection 
for bilateral hearing loss in December 1996.  Although the RO 
denied the claim in February 1997 rating decision, the Board 
granted service connection in its 1999 decision.  The RO's 
May 1999 decision reflects that grant and the assignment of a 
noncompensable rating effective December 10, 1996.  The RO 
notified the appellant of the determination by a letter dated 
in June 1999.

In an April 2000 statement, the appellant, making reference 
to the June 1999 letter, stated that since his hearing loss 
was progressively worse, he requested an examination to 
support his claim that he is entitled to no less than 50 
percent for his hearing loss disability.  The RO and the 
parties have concluded that this statement constitutes a 
reopened claim for an increased rating.  (See Joint Motion 
For Remand And to Stay Proceedings, dated June 2002)

The Board confirmed the noncompensable rating in its May 2001 
decision.  The appellant subsequently appealed his claim to 
the Court of Appeals of Veteran's Claims (hereinafter the 
Court).  The parties filed a joint motion to remand the case 
to the Board for reasons and bases for its conclusion that 
despite its inability to obtain valid puretone findings on VA 
examinations, VA had complied with the Veterans Claim 
Assistance Act (VCAA).  The parties emphasized, "It is a 
well established principle that the Board may not rely upon 
inadequate medical examinations in making its decision.  
Hicks v Brown, 9 Vet. App. 417 (1995); 38 C.F.R. § 4.2.  In 
response, the Board remanded the case to the RO in June 2003 


to ensure compliance with VCAA and to obtain an additional 
audiometric examination.  Over the intervening period, the RO 
in its June 2004 rating decision increased the disability 
rating from a noncompensable rating to a 10 percent rating 
effective April 10, 2000.  

Where the appellant has filed a notice of disagreement as to 
an RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The appellant's current hearing loss is characterized by 
average puretone thresholds of 61.25 in the right ear, 75 in 
the left ear and speech recognition scores of 96 in the right 
ear and 94 in the left ear; these results translate in to a 
numeric designation of II for the right ear and VI for the 
left ear.  


CONCLUSION OF LAW

The criteria for an increased rating for bilateral defective 
hearing have not been satisfied.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.86, Tables VI, VII and VIa, 4.86, Table (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection has been established for bilateral 
defective hearing.  Originally, the appellant was assigned a 
noncompensable rating as reflected by the May 1999 rating 
decision.  Then, by a subsequent rating, the appellant was 
assigned a 10 percent disability rating effective April 10, 
2000.  This is the appellant's current rating.  

The Board has reviewed all pertinent evidence of record, and 
finds that the preponderance of the evidence is against an 
increased rating for bilateral defective hearing.  The 
reasons and bases are set forth below.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service- connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The appellant underwent VA audiometric testing in July 1998.  
At that time, the appellant's right ear demonstrated puretone 
thresholds of 25, 40, 55, 70 decibels at 1000, 2000, 3000 and 
4000, respectively.  The average puretone decibel loss, 
achieved by adding the thresholds at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing the sum by four, was 47.5 decibels in 
the right ear.  The speech recognition score was 100 percent, 
in the right ear.  By intersecting the columns in Table VI 
(38 C.F.R. § 4.85) for average puretone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear is I.  

At the July 1998 VA examination, the appellant's left ear 
demonstrated puretone thresholds of 40, 50, 60 and 70 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
puretone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, is 55 decibels in the left ear.  The speech recognition 
score was 96 percent, in the left ear.  By intersecting the 
columns in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss and for percent of discrimination, the resulting 
numeric designation for the left ear is I.  

The mechanical application of the above results compels a 
numeric designation of I in each ear; under Table VII (38 
C.F.R. § 4.85), the designation of I in each ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

Subsequent audiometric examinations, conducted in November 
1999, April 2000 and August 2000 were deemed invalid because 
the examiners could not obtain consistent thresholds to pure 
tone stimuli.  As a consequence, these examination reports 
cannot provide a clinical basis to support a higher 
evaluation.  

Additionally, clinical documentation from Heather Knutson of 
the Jacobs Clinical Diagnostics, dated in May 2003 states 
that pure tone audiometry [testing] indicates a moderate 
sloping to profound sensorineural hearing loss in the right 
ear and a moderately-severe sloping to profound sensorineural 
hearing loss in the left ear.  Discrimination scores were 
good bilaterally.  The reliability of the test results were 
considered to be good.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 76 
percent in the left ear.  Ms. Knutson did not provide a 
numerical interpretation of the veteran's pure tone 
thresholds.  

A review of the May 2003 audiological evaluation from Ms. 
Knutson shows that the clinical findings for the pure tone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
Hertz were not reduced to numerical values.  The Board is 
unable to interpret the audiometric findings provided in 
graph form.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  Without such 
clinical interpretation, the audiometric findings are of 
limited probative value.  

The appellant underwent VA audiometric examination in 
February 2004.  On this occasion, the examiner was able to 
obtain reliable results from pure tone testing.  The 
appellant's right ear demonstrated puretone thresholds of 50, 
55, 65 and 75 decibels at 1000, 2000, 3000 and 4000, 
respectively.  The average puretone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 61.25 decibels in the right 
ear.  The speech recognition score was 96 percent, in the 
right ear.  By intersecting the columns in Table VI (38 
C.F.R. § 4.85) for average pure tone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear is II.  

At the February 2004 VA examination, the appellant's left ear 
demonstrated puretone thresholds of 75, 70, 75 and 80 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
puretone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, is 75 decibels in the left ear.  The speech recognition 
score was 94 percent, in the left ear.  By intersecting the 
columns in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss and for percent of discrimination, the resulting 
numeric designation for the left ear is II.  
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

With a numeric designation of II in each ear, Table VII (38 
C.F.R. § 4.85) requires the assignment of a non-compensable 
evaluation under Diagnostic Code 6100.  
Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The provisions of 38 C.F.R. § 4.86, in effect since June 10, 
1999, were drafted with the understanding that certain 
patterns of hearing impairment cannot always be accurately 
assessed under § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these appellant's experience.  See 64 Fed. Reg. 25203 
(May 11, 1999).  For example, 38 C.F.R. § 4.86(a) provides 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIA, 
whichever results in a higher evaluation.  Each ear is to be 
evaluated separately.  
Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

This situation is found in the appellant's case with the 
hearing loss recorded for his left ear.  The Board observes 
that the left ear has demonstrated thresholds 55 decibels and 
above at 1000 through 4000 hertz on any examination.  Thus, 
the provisions of 38 C.F.R. § 4.86(a) are applicable under 
the circumstances of the appellant's case and result in a 
designation of VI for the left ear under table VIA.  

A numeric designation of II in the right ear and VI in the 
left ear, under Table VII (38 C.F.R. § 4.85) requires the 
assignment of a 10 percent evaluation under Diagnostic Code 
6100.  

Also, 38 C.F.R. § 4.86(b) provides that when the puretone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIA, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  None of the examinations show that the appellant 
satisfies these criteria.  

As an aside, if the speech recognition findings made by Ms. 
Knutson (88 percent in the right ear and 76 percent in the 
left ear) were substituted for the speech recognition 
findings made on VA examination in February 2004, the 
findings would yield designations of III for the right ear 
and V for the left ear.  These designations, when applied to 
Table VII under 38 C.F.R. § 4.86, still result in a 10 
percent rating.  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the appellant's case, the service-connected disability is not 
shown to be equivalent to a higher schedular evaluation.  In 
view of the foregoing, the preponderance of the evidence is 
against a current rating in excess of 10 percent.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
appellant, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
appellant's service-connected and hearing loss would be 
productive of some degree of industrial impairment, the 
record does not support a finding that such impairment is 
marked in degree.  The appellant is advised that the percent 
evaluation assigned to the service-connected disability is 
reflective of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the appellant of its duty to assist and 
notify him in an August 2003 letter.  Specifically, the he 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  Also, 
the RO stated that the appellant was to submit all evidence 
in his possession.  

The Board observes that the August 2003 did not specifically 
inform the appellant that the evidence must show that the 
service-connected disability has become worse.  Nevertheless, 
other correspondence, including the June 2004 supplemental 
statement of the case provided that information.  
Additionally, other evidence in the claims folder indicates 
that the appellant had knowledge of what he must show to 
merit an increase in the rating for his service-connected 
hearing loss.  In December 2002, the appellant asked for and 
was granted an extension of time to permit the submission of 
additional evidence to substantiate his claim.  He asked for 
and was granted a second extension of time in April 2003 in 
order to submit a report from a private audiologist.  The 
promised report was submitted in late May 2003 and the 
appellant asked for an increased rating based upon this 
report.  These actions show that the appellant knew, despite 
the poorly crafted August 2003 VCAA notice letter, what was 
required for an increased rating for his service connected 
hearing loss.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the 
appellant's VA clinical records and provided him with several 
VA medical examinations.  In view of the foregoing, VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the appellant is not be 
prejudiced by the Board's proceeding to the merits of the 
claim.  




ORDER

An increased rating for bilateral defective hearing, 
currently evaluated as 10 percent disabling is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


